DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 10/07/2022 is accepted and entered. 
Applicant’s arguments with respect to claim(s) 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rucinski/Bigaj/McKinnon is now cited to disclose the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 6, and 13, the language “wherein said shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section” is unclear. It is unclear how the shield section can be both formed into said neck and flush with said shower barrier and also semi-spherical with an elliptical cross section. If the shield section is flush with the shower barrier, it implies that the shield section is flat since the shower barrier is flat. It is unclear how the shield section can be both flush with the flat shower barrier and also semi-spherical. It is suggested to indicate that a portion of the shield section is flush with the shower barrier. Additionally, it is unclear how the shield section can be formed into said neck and have a semi-spherical shape. It is suggested to indicate that the shield section is formed integrally with the neck.
Claims 2-4, 7-9, and 12-14 are also rejected based on their dependency on Claims 1, 6, and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2007/0225662) in view of Bigaj et al (WO 2001/095957) further in view of McKinnon et al (US 2002/0111591).
Regarding Claims 1 and 2, Rucinski discloses a device for connection to a saline bottle (1, Fig. 1; ¶ [0013]) containing saline solution (¶ [0013]), comprising:
A) a neck (see Image 1) having internal threads (¶ [0053]),
B) a flat shower barrier positioned adjacent to said neck and formed into said neck (see Image 1; ¶ [0042]), said shower barrier having a plurality of holes (ports 3, Fig. 1) spaced throughout said shower barrier (see Image 1).

    PNG
    media_image1.png
    775
    380
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 1 of Rucinski
Rucinski is silent regarding a shield section positioned adjacent to said shower barrier, wherein said shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline solution after it has irrigated a patient’s wound, and wherein said splashback shield is fabricated from plastic.
Bigaj teaches a splashback shield (20, Fig. 6), thus being in the same field of endeavor, with a shield section (wall 34, Fig. 6) positioned adjacent to said shower barrier (see Image 2), wherein said shield section (34, Fig. 6) is formed into said neck and flush with said shower barrier (see Image 2; the wall is flush with the shower barrier at the portion 34a where they join, which aligns with the disclosed invention by Applicant; pg. 11 lines 29-30 indicate the splashback shield is made by injection molding, so all parts of the shield 20 are formed integrally), wherein said shield section is semi-spherical (pg. 10 lines 28-30), and a plurality of drains (passageways 40, Fig. 6) cut into said shield section (34, Fig. 6), said plurality of drains (40, Fig. 6) permitting the drainage of said saline solution after it has irrigated a patient’s wound (pg. 11 lines 5-11), wherein said splashback shield (20, Fig. 6) is fabricated from plastic (pg. 10 line 28 – pg. 11 line 3). The shield protects health care personnel from exposure to potentially contaminated wound irrigation fluids (pg. 1 lines 7-11).

    PNG
    media_image2.png
    707
    486
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 6 of Bigaj
Therefore, it would have been obvious to modify the device of Rucinski to include a shield section positioned adjacent to the shower barrier, wherein the shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline after it has irrigated a patient’s wound, as taught by Bigaj. This protects health care personnel from exposure to potentially contaminated wound irrigation fluids (as motivated by Bigaj pg. 1 lines 7-11).
Rucinski/Bigaj is silent whether the shield section has an elliptical cross section.
McKinnon teaches a wound irrigation device with a splashback shield, thus being in the same field of endeavor, where the shield section (splash shield body member 12, Fig. 1) is elliptical in cross section (as seen in Figs 1 and 3B; ¶ [0043]). An oval shaped splash shield allows the device to be used more effectively with elongated wounds (¶ [0012, 0043]).
Therefore, it would have been obvious to modify the splash shield of Rucinski/Bigaj to be elliptical in cross section, as taught by McKinnon. An oval shaped splash shield allows the device to be used more effectively with elongated wounds (as motivated by McKinnon ¶ [0012, 0043]).
Regarding Claims 6 and 7, Rucinski discloses a method for irrigating a patient’s wound (¶ [0013]), comprising the steps of:
A) obtaining a splashback shield (discharge means 2, Fig. 1) for connection to a saline bottle (1, Fig. 1; ¶ [0013]) containing saline solution (¶ [0013]), said splashback shield comprising:
a neck (see Image 1) having internal threads (¶ [0053]);
a flat shower barrier positioned adjacent to said neck and formed into said neck (see Image 1; ¶ [0042]), said shower barrier having a plurality of holes (ports 3, Fig. 1) spaced throughout said shower barrier (see Image 1);
B) connecting said splashback shield (2, Fig. 1) to said saline bottle (1, Fig. 1; ¶ [0013, 0052-0053]) containing saline solution (¶ [0013]);
C) squeezing said saline bottle (1, Fig. 1) so that said saline solution is showered down onto said patient’s wound (¶ [0039, 0048, 0078]).
Rucinski is silent regarding a shield section positioned adjacent to said shower barrier, wherein said shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline solution after it has irrigated a patient’s wound, containing said saline solution within said shield section after said saline solution contacts and irrigates said wound, draining said saline solution through said plurality of drains, and wherein said splashback shield is fabricated from plastic.
Bigaj teaches a splashback shield (20, Fig. 6), thus being in the same field of endeavor, with a shield section (wall 34, Fig. 6) positioned adjacent to said shower barrier (see Image 2), wherein said shield section (34, Fig. 6) is formed into said neck and flush with said shower barrier (see Image 2; the wall is flush with the shower barrier at the portion 34a where they join, which aligns with the disclosed invention by Applicant; pg. 11 lines 29-30 indicate the splashback shield is made by injection molding, so all parts of the shield 20 are formed integrally), wherein said shield section is semi-spherical (pg. 10 lines 28-30), and a plurality of drains (passageways 40, Fig. 6) cut into said shield section (34, Fig. 6), said plurality of drains (40, Fig. 6) permitting the drainage of said saline solution after it has irrigated a patient’s wound (pg. 11 lines 5-11); containing said saline solution within said shield section after said saline solution contacts and irrigates said wound and then draining said saline solution through said plurality of drains (pg. 11 lines 5-11), wherein said splashback shield (20, Fig. 6) is fabricated from plastic (pg. 10 line 28 – pg. 11 line 3). The shield protects health care personnel from exposure to potentially contaminated wound irrigation fluids (pg. 1 lines 7-11).
Therefore, it would have been obvious to modify the device of Rucinski to include a shield section positioned adjacent to the shower barrier, wherein the shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline after it has irrigated a patient’s wound, as taught by Bigaj. This protects health care personnel from exposure to potentially contaminated wound irrigation fluids (as motivated by Bigaj pg. 1 lines 7-11).
Rucinski/Bigaj is silent whether the shield section has an elliptical cross section.
McKinnon teaches a wound irrigation device with a splashback shield, thus being in the same field of endeavor, where the shield section (splash shield body member 12, Fig. 1) is elliptical in cross section (as seen in Figs 1 and 3B; ¶ [0043]). An oval shaped splash shield allows the device to be used more effectively with elongated wounds (¶ [0012, 0043]).
Therefore, it would have been obvious to modify the splash shield of Rucinski/Bigaj to be elliptical in cross section, as taught by McKinnon. An oval shaped splash shield allows the device to be used more effectively with elongated wounds (as motivated by McKinnon ¶ [0012, 0043]).
Regarding Claims 3 and 8, Rucinski further discloses said internal threads of said neck (see Image 1) mesh with threads on said saline bottle (1, Fig. 1; ¶ [0052-0053]).
Regarding Claims 4 and 9, Rucinski further discloses said plurality of holes (3, Fig. 1 in said shower barrier (see Image 1) is five holes (as seen in Image 1, there are at least five holes in the shower barrier).
Rucinski/Bigaj/McKinnon is silent whether the holes are explicitly twenty-gauge holes. Instead, Rucinski implicitly discloses the holes are twenty-gauge holes by reciting multiple possible hole sizes in the range of 16 to 25 gauge (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the holes of Rucinski/Bigaj/McKinnon to be from 16 to 25 gauge to 20 gauge as applicant appears to have placed no criticality on the claimed range (Applicant’s specification does not indicate why 20 gauge holes are important and critical to the functionality of the invention compared to other sizes) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 11 and 12, Rucinski/Bigaj/McKinnon is silent whether said elliptical cross section is an ellipse having a major axis dimension of approximately 3 inches and a minor axis dimension of approximately 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rucinski/Bigaj/McKinnon to have the major axis dimension be 3 inches and the minor axis dimension be 2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rucinski/Bigaj/McKinnon would not operate differently with a splash shield with a major dimension of 3 inches and a minor dimension of 2 inches and since the shield will still maintain a general oval shape the device would function appropriately with a major dimension of 3 inches and a minor dimension of 2 inches. Further, applicant places no criticality on the range claimed, indicating that the dimensions can be varied depending on the wishes and needs of the user (last paragraph of page 2 of instant specification).
Regarding Claim 13, Rucinski discloses a device for connection to a saline bottle (1, Fig. 1; ¶ [0013]) containing saline solution (¶ [0013]), comprising:
A) a neck (see Image 1) having internal threads (¶ [0053]), wherein said internal threads of said neck mesh with threads on said saline bottle (1, Fig. 1; ¶ [0052-0053]),
B) a flat shower barrier positioned adjacent to said neck and formed into said neck (see Image 1; ¶ [0042]), said shower barrier having a plurality of holes (ports 3, Fig. 1) spaced throughout said shower barrier (see Image 1), wherein said plurality of holes is give holes (as seen in Image 1, there are at least 5 holes in the shower barrier).
Rucinski is silent regarding a shield section positioned adjacent to said shower barrier, wherein said shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline solution after it has irrigated a patient’s wound, and wherein said splashback shield is fabricated from plastic, and wherein said plurality of holes in said shower barrier is five twenty-gauge holes.
Bigaj teaches a splashback shield (20, Fig. 6), thus being in the same field of endeavor, with a shield section (wall 34, Fig. 6) positioned adjacent to said shower barrier (see Image 2), wherein said shield section (34, Fig. 6) is formed into said neck and flush with said shower barrier (see Image 2; the wall is flush with the shower barrier at the portion 34a where they join, which aligns with the disclosed invention by Applicant; pg. 11 lines 29-30 indicate the splashback shield is made by injection molding, so all parts of the shield 20 are formed integrally), wherein said shield section is semi-spherical (pg. 10 lines 28-30), and a plurality of drains (passageways 40, Fig. 6) cut into said shield section (34, Fig. 6), said plurality of drains (40, Fig. 6) permitting the drainage of said saline solution after it has irrigated a patient’s wound (pg. 11 lines 5-11), wherein said splashback shield (20, Fig. 6) is fabricated from plastic (pg. 10 line 28 – pg. 11 line 3). The shield protects health care personnel from exposure to potentially contaminated wound irrigation fluids (pg. 1 lines 7-11).
Therefore, it would have been obvious to modify the device of Rucinski to include a shield section positioned adjacent to the shower barrier, wherein the shield section is formed into said neck and flush with said shower barrier, wherein said shield section is semi-spherical with an elliptical cross section, and a plurality of drains cut into said shield section, said plurality of drains for permitting the drainage of said saline after it has irrigated a patient’s wound, as taught by Bigaj. This protects health care personnel from exposure to potentially contaminated wound irrigation fluids (as motivated by Bigaj pg. 1 lines 7-11).
Rucinski/Bigaj is silent whether the shield section has an elliptical cross section, and wherein said plurality of holes in said shower barrier is five twenty-gauge holes.
McKinnon teaches a wound irrigation device with a splashback shield, thus being in the same field of endeavor, where the shield section (splash shield body member 12, Fig. 1) is elliptical in cross section (as seen in Figs 1 and 3B; ¶ [0043]). An oval shaped splash shield allows the device to be used more effectively with elongated wounds (¶ [0012, 0043]).
Therefore, it would have been obvious to modify the splash shield of Rucinski/Bigaj to be elliptical in cross section, as taught by McKinnon. An oval shaped splash shield allows the device to be used more effectively with elongated wounds (as motivated by McKinnon ¶ [0012, 0043]).
Rucinski/Bigaj/McKinnon is silent whether the holes are explicitly twenty-gauge holes. Instead, Rucinski implicitly discloses the holes are twenty-gauge holes by reciting multiple possible hole sizes in the range of 16 to 25 gauge (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the holes of Rucinski/Bigaj/McKinnon to be from 16 to 25 gauge to 20 gauge as applicant appears to have placed no criticality on the claimed range (Applicant’s specification does not indicate why 20 gauge holes are important and critical to the functionality of the invention compared to other sizes) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 14, Rucinski/Bigaj/McKinnon is silent whether said elliptical cross section is an ellipse having a major axis dimension of approximately 3 inches and a minor axis dimension of approximately 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rucinski/Bigaj/McKinnon to have the major axis dimension be 3 inches and the minor axis dimension be 2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rucinski/Bigaj/McKinnon would not operate differently with a splash shield with a major dimension of 3 inches and a minor dimension of 2 inches and since the shield will still maintain a general oval shape the device would function appropriately with a major dimension of 3 inches and a minor dimension of 2 inches. Further, applicant places no criticality on the range claimed, indicating that the dimensions can be varied depending on the wishes and needs of the user (last paragraph of page 2 of instant specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/Primary Examiner, Art Unit 3781